AMENDED: NOVEMBER 7, 2017
                                                         TO BE PUBLISHED

                juprttttt on February 16, 2017, alleging a violation of SCR 3.130(1.3), which requires a

lawyer to act with reasonable diligence and promptness in the representation of

a client. Respondent violated this Rule when he failed to perform any work in

his client's personal injury case for approximately two years until its dismissal.

Respondent was also charged with violating SCR 3.130(1.4)(a)(3), which

requires an attorney to keep his clients informed about the status of their case.

Respondent violated this Rule when he failed to inform his client her personal

injury case had been dismissed. Finally, Respondent was charged with

violating SCR 3.130(8. l)(b), which requires a lawyer to respond to a lawful

demand for information from a disciplinary authority. Respondent violated this

Rule by failing to respond to the Bar Complaint. The Jefferson County Sheriffs

Department personally served Respondent with the three-count Charge, yet he

failed to file an Answer, and has not participated in any stage of these

proceedings.

      This matter is not the first time Respondent has been cited and

disciplined for his misconduct as a practicing attorney. Recently, this Court

found Respondent guilty of one count of violating SCR 3.130(3.4)(c) for

knowingly disobeying an obligation under the rules.of a tribunal, and one

count of SCR 3.130(8. l)(b) for failing to respond to a lawful demand for

information from a disciplinary authority. Ky. Bar Assoc. v. Bader, -- S.W.3d --

' 2017 WL 4310500 (Ky. Sept. 28, 2017). Notably, Respondent likewise failed to

participate in that disciplinary proceeding. Because of his committed




                                        2
violations, we suspended Respondent from the practice of law for a period of

thirty (30) days.

      Similarly, in 2014, Respondent received a private reprimand for the

following: 1) violating SCR 3.130-1.3 by failing to file a client's bankruptcy

petition in a timely manner; 2) violating SCR 3.130-l.4(a)(2) by failing to tell his

client that he was not filing her bankruptcy petition because she had not paid

his fee; and 3) violating SCR 3.130-l.4(a)(3) by failing to respond to his client's

requests for information about her bankruptcy proceedings.

      Here, Respondent's misconduct in KBA file 16-DIS-0304 in large part

mirrors that for which he has been previously disciplined, and indicates

repeated noncompliance with the rules of his chosen profession. In the case of

Ky. Bar Assoc. v. Benton, 449 S.W.3d 368 (Ky. 2014), this Court exercised its

discretion, pursuant to SCR 3.380, to suspend Benton indefinitely until he

appeared and accounted for his failure to answer the disciplinary charges.

Likewise, here we believe that indefinite suspension of Respondent's license to

.practice law is warranted until he appears and accounts for his behavior.

      ACCORDINGLY, IT IS ORDERED THAT: ·

   1. Respondent is suspended from the practice of law indefinitely pursuant

      to SCR 3.380(2).

   2. As required by SCR 3.390, Respondent will, if he has not already done

      so, within 10 days after issuance of this order of suspension from the

      ·practice of law for more than 60 days, notify, by letter duly placed with

      the United States Postal Service, all courts or other tribunals in which he

                                         3
   ha~   matters pending, and all clients of his inability to represent them

   and of the necessity and urgency to promptly obtain new counsel.

   Respondent shall simultaneously provide a copy of all such letters of

   notification to the Office of Bar Counsel. Re.spondent shall immediately
                                                 '

  . cancel any pending advertisements, to the extent possible, and shall

   terminate any advertising activity for the duration of the term of

   suspension.

3. Respondent is instructed to promptly take all reasonable steps\o protect

   the interests of his clients. He shall not, during the term of suspension,

   accept new clients or collect unearned fees, and· he shall comply with the

   provisions of SCR 3.130-7.50(5).

  All sitting. All concur.

   ENTERED: November 2, 2017.



                                    c




                                        4
                                                               AMENDED: NOVEMBER 7, 2017
                                                                        TO BE PUBLISHED

                  ~uprtmt fil11utf 11f ~tnfudiu

                                   2017-SC-000312-KB



KENTUCKY BAR ASSOCIATION                                                          MOVANT



V. .                                 IN SUPREME COURT



KENNETH JOSEPH BADER                                                        RESPONDENT



                                          ORDER

        The Opinion and Order of the Court entered November 2, 2017, is amended on

its face by substitution of the attac,hed Opinion and Order in lieu of the original Opinion

and Order. Said correction does not affect the holding of the original Opinion and Order

·of the Court.

                 ENTERED: November        7   , 2017.